As filed with the Securities and Exchange Commission on November 8, 2013 Registration No. 333-186490 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 2 TO FORM S-1 REGISTRATION STATEMENT Under THE SECURITIES ACT OF 1933 SINGLE TOUCH SYSTEMS INC. (Exact name of Registrant as specified in its charter) Delaware 13-4122844 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 100 Town Square Place, Suite 204 Jersey City, NJ 07310 (201) 275-0555 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) James L. Orsini Chief Executive Officer Single Touch Systems Inc. 100 Town Square Place, Suite 204 Jersey City, NJ 07310 (201) 275-0555 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copy to: Gregory Sichenzia, Esq. Marcelle S. Balcombe, Esq. Sichenzia Ross Friedman Ference, Esq. 61 Broadway, 32nd Floor New York, NY 10022 (212) 930-9700 Approximate date of commencement of proposed sale to the public: Not applicable If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: ¨ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) DEREGISTRATION OF SHARES This Post-Effective Amendment No.2 to Form S-1 (File No.333-186490), which was declared effective by the Securities and Exchange Commission on August 26, 2013(the “Registration Statement”), is being filed to deregister allof the shares of common stockregistered under the Registration Statement and to terminate the effectiveness of the Registration Statement. No securities were offered or sold pursuant to the Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Jersey City, State of New Jersey, on November 8, 2013. SINGLE TOUCH SYSTEMS INC. By: /s/ James Orsini Name: James Orsini Title: Chief Executive Officer and President (Principal Executive Officer) /s/ Kurt Streams Name: Kurt Streams Title: Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer) Pursuant to the requirements of the Securities Act of 1933, this Registration Statement on Form S-1 has been signed below by the following persons in the capacities and on the dates indicated. Date: November 8, 2013 /s/ Anthony Macaluso* Anthony Macaluso, Chairman and Director Date: November 8, 2013 /s/ James Orsini* James Orsini, Director and Principal Executive Officer Date: November 8, 2013 /s/ Stuart R. Levine* Stuart R. Levine, Director Date: November 8, 2013 /s/ Stephen D. Baksa* Stephen D. Baksa, Director Date: November 8, 2013 /s/ Jonathan E. Sandelman* Jonathan E. Sandelman, Director * Signed by James Orsini as his attorney-in-fact
